BERDON, J.,
dissenting. The only evidence identifying the defendant, Shawn Newsome, as the individual who fatally shot the victim was Rodney Womble’s prior inconsistent extrajudicial statement. In my view, this is insufficient evidence upon which to rest a conviction for murder.
As the majority recounts, Womble gave a statement to the police identifying the defendant as the individual who shot the victim. Subsequently, at both the probable cause hearing and the trial, while under oath and subject to immediate cross-examination, Womble recanted his prior statement and testified that he was unable to identify the individual who had shot the victim. He testified that his prior statement was based not on what he had *634personally witnessed, but on what he had heard from other individuals. Pursuant to State v. Whelan, 200 Conn. 743, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986), Womble’s extrajudicial statement was admitted for substantive purposes. No other evidence was admitted relating to the identity of the assailant.
Although I agree that Womble’s statement was properly admitted for substantive use, the evidentiary foundation upon which the defendant’s conviction rests is insufficient to sustain the verdict. State v. Cobbs, 203 Conn. 4, 13, 522 A.2d 1229 (1987) (insufficient evidence to prove defendant’s guilt beyond reasonable doubt). For the first time, this court today affirms a criminal conviction that rests solely on an uncorroborated inconsistent statement, which was not subject to contemporaneous cross-examination. Previously, in both State v. Borrelli, 227 Conn. 153, 629 A.2d 1105 (1993), and State v. Hopkins, 222 Conn. 117, 609 A.2d 236 (1992), there was ample independent evidence that corroborated the respective witnesses’ extrajudicial statements. Indeed, in State v. Hopkins, supra, 123-24, we recognized that “[c]ommentators have pointed out that ‘the court should require some corroborative evidence and not permit a conviction to be based solely on an out-of-court inconsistent statement [of a nonparty witness]. See State v. DeFreitas, 179 Conn. 431, 426 A.2d 799 (1980) (declaration against penal interest); see also Commonwealth v. Daye, [393 Mass. 55, 469 N.E.2d 483 (1984)].’ C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1991 Sup.) § 11.24.1, p. 122.”1
In Hopkins, the defendant was convicted of felony murder. Admitted at trial as substantive evidence was *635an extrajudicial statement made by the defendant’s wife identifying the defendant as the individual responsible for the fatal shooting of the victim. At trial, however, the witness testified that she could not identify the assailant. “Nevertheless, [as this court observed] this is not a case in which the only evidence of guilt was the uncorroborated and unsworn out-of-court statement of [one witness]. In addition to [the witness’] statement to the police, all her sworn testimony from the probable cause hearing was admitted into evidence at trial without, objection on the part of the defendant. The testimony at the probable cause hearing was subject to contemporaneous cross-examination by the defendant. Although [the witness] vacillated during cross-examination between identifying the defendant as the perpetrator and stating only that the assailant had been one of two black males whom she could not identify, on direct examination, she clearly implicated the defendant under oath as the person who had shot [the victim].” (Emphasis in original.) State v. Hopkins, supra, 222 Conn. 124.
Similarly, in State v. Borrelli, supra, 227 Conn. 160, “there was ample corroborative evidence . . . .” In Borrelli, the victim provided a statement to the police identifying the defendant, her husband, as the individual who had assaulted her. “At the hearing on the motion to dismiss, the victim testified that the events alleged in her statement had not happened. At trial, she again recanted. During cross-examination by the defendant at trial, she testified for the first time that it was actually she who had tied up and physically abused the defendant. She also testified that she had made up her initial story in the hopes that the defendant would be arrested and given drug treatment.” Id., 157-58. The witness’ extrajudicial statement, however, was corroborated by physical marks of abuse upon her person that were seen and testified to by the police officer who had taken *636her initial statement. Id., 160-61. Moreover, the officer had accompanied the witness to her house where the officer viewed other physical evidence that was consistent with the witness’ statement. Id., 161.
Several courts have recognized the danger in permitting a criminal conviction to rest solely upon a prior inconsistent statement. In 1979, the United States Court of Appeals for the Sixth Circuit noted that "California v. Green, 399 U.S. 149, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970), established that the use of a prior inconsistent statement as substantive evidence does not necessarily violate the Confrontation Clause, so long as the witness who had made the statement is present and available for questioning at trial. . . . The opinion in [Green] ended with a strong hint that such statements, though constitutionally admissible, nevertheless may not be sufficient, by themselves, to sustain a conviction. . . . [Prior inconsistent statements]2 may be used to corroborate evidence which otherwise would be inconclusive, may fill in gaps in the Government’s reconstruction of events, or may provide valuable detail which would otherwise have been lost .... But the Government having offered such statements as the sole evidence of a central element of the crime charged, we hold that the Government has failed to sustain its burden of proving guilt beyond a reasonable doubt.” United States v. Orrico, 599 F.2d 113, 118-19 (6th Cir. 1979). Five years later, the Supreme Judicial Court of Massachusetts held that “we will not permit convictions based exclusively on inconsistent extrajudicial testimony to stand,” especially in regard to the question of identification. Commonwealth v. Daye, supra, 393 Mass. 74. Soon thereafter, citing to Orrico, the Supreme Court of Florida, “[held], as a matter of law, that in a criminal prosecution a prior inconsistent statement standing alone is *637insufficient to prove guilt beyond a reasonable doubt.” State v. Moore, 485 So. 2d 1279, 1281 (Fla. 1986).
One commentator, who has examined this precise issue, has suggested that before a conviction may rest solely on a prior inconsistent statement, the “statement must be made at a time when the declarant was subject to some form of cross-examination by the defendant and there must be a reasonable factual basis in the record for a trier of fact to credit the prior statement over the present in-court testimony . . . .” (Emphasis in original.) S. Goldman, “Guilt by Intuition: The Insufficiency of Prior Inconsistent Statements To Convict,” 65 N.C. L. Rev. 1, 44 (1986).3
In this case, Womble’s extrajudicial statement was not subject to contemporaneous cross-examination by the defendant, nor was there any independent evidence to corroborate the substance of the statement. Consequently, there was insufficient evidence to find the defendant guilty of murder beyond a reasonable doubt.
Accordingly, I dissent.

 In the 1995 supplement to his treatise, Professor Tait deleted from § 11.24.1 his reference to Daye, and instead cited Hopkins, along with DeFreitas, as authority for the proposition that a conviction should not be based solely on an out-of-court inconsistent statement.


 The extrajudicial statement at issue in United States v. Orrico, 599 F.2d 113, 115 (6th Cir. 1979), was admitted as a past recollection recorded.


 In his article, Professor Goldman noted that “most state courts have tended to equate [inappropriately] sufficiency [of prior inconsistent statements to convict] with admissibility,” and concluded that convictions resting solely on prior inconsistent statements raise serious due process and confrontation issues. S. Goldman, supra, 65 N.C. L. Rev. 24, 29-38.